Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2019032212A). With regard to Claim 1, Watanabe discloses a timepiece comprising: a case (2) which houses a module (3); and an antenna which is provided in a discontinuous annular shape (4, Fig. 8) on one surface (Fig. 8) of the case and electrically connected to the module in the case from outside the case (via 41).
With regard to Claim 2, Watanabe discloses the case having a circle surface (Fig. 8), and the antenna is provided in the discontinuous annular shape along a circumferential direction of the circle surface.
With regard to Claim 3, Watanabe discloses the antenna being electrically connected to the module via band attachment sections (24) provided on a 12 o'clock side and a 6 o'clock side of the case.
With regard to Claim 4, Watanabe discloses the antenna including a feed contact section (41) that is electrically connected to the module, a first ground contact section, a second ground contact section, and a third ground contact section (85).
With regard to Claim 5, Watanabe discloses the feed contact section being electrically connected to the module by a first connection member (41) provided on the case and corresponding to a band attachment section (24) provided on a 12 o'clock side of the case.
With regard to Claim 6, Watanabe discloses the first ground contact section being electrically connected to the module by a second connection member (41) provided on the case and corresponding to a band attachment section (24) provided on a 12 o'clock side of the case, via a back cover (7) provided on an other surface of the case opposite to the one side.
With regard to Claim 7, Watanabe discloses the second ground contact section and the third ground contact section being electrically connected to the module by a third connection member (41) provided on the case and corresponding to a band attachment section (24) provided on a 6 o'clock side of the case, via a back cover (7) provided on an other surface of the case opposite to the one side.
With regard to Claim 8, Watanabe discloses (in Fig. 8) the first ground contact section being arranged to be separated from the feed contact section by a length equivalent to a predetermined opening angle in a counter clockwise direction, the second ground contact section is substantially diagonally arranged opposing the feed contact section such that a length therebetween is equivalent to a predetermined opening angle, and the third ground contact section is arranged to be separated from the feed contact section by a length equivalent to a predetermined opening angle in a clockwise direction which is smaller than the predetermined opening angle for the second ground contact section.
With regard to Claim 9, Watanabe discloses the case having band attachment sections (24), and the antenna is not provided in a portion not corresponding to the band attachment sections of the case.
With regard to Claim 10, Watanabe discloses (in Fig. 8) the antenna being not provided in a portion corresponding to a 10 o'clock side of the case.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having cases and discontinuous antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833